DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 03/08/2021. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1-7 and 21-33 are pending.
Claim Objections
Claim 2 is objected to because of the following informalities: a typographical error. Line 1 should read “wherein the plurality of locations are permanently joined.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 25-27, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
configured to stretch[[ed]] less along the first end region than along the middle region when the stent graft is expanded from a delivery configuration to a deployed configuration,” “wherein the material of the joined first ePTFE covering and the second ePTFE covering is configured to stretch[[ed]] less along the first reduced diameter section than along the larger expanded diameter section when the stent graft is expanded from the delivery configuration to the expanded configuration,” and “wherein the material of the configured to stretch[[ed]] less along the second end region than along the middle region when the stent graft is expanded from the delivery configuration to the expanded configuration” and Examiner suggests amending the claims as such. Claims 2-7, 26, and 33 are also rendered indefinite due to their dependency from indefinite claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-7 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US Patent No. 6,808,533) and Amplatz et al. (US Pub. No. 2009/0210048).
Regarding claims 1-7, 26, and 27, Goodwin discloses a stent graft (10) comprising a cylindrical stent frame wall (12), a first expanded polytetrafluoroethylene (ePTFE) tube (18) disposed coaxially over an outer surface of the stent frame wall (for 
Goodwin fails to disclose a first end region of the stent graft exhibits a first diameter, and a middle region of the stent graft exhibits a second diameter larger than the first diameter, wherein a second end region of the stent graft exhibits a third diameter substantially equal to the first diameter (claim 3), or a second region exhibiting a third diameter smaller than the second diameter (claim 27). Amplatz also discloses a stent graft (10). Amplatz teaches a first end region (proximal region) of the stent graft (10) exhibits a first diameter, a middle region of the stent graft exhibits a second diameter larger than the first diameter, wherein a second end region (distal region) of the stent graft exhibits a third diameter substantially equal to the first diameter (for example, see Figure 8), or a second region (distal region) exhibiting a third diameter smaller than the second diameter (for example, see Figure 8), so that the stent graft conforms to the vascular abnormality into which it is deployed (for example, see 
With further respect to claims 1 and 27, Goodwin’s connected first ePTFE tube and second connected ePTFE tube comprise the same material along the entire length of the stent graft and Goodwin as modified by Amplatz discloses the diameter of the first end region and second end region is less than the diameter of the middle region in the deployed configuration (see Figure 8 of Amplatz and paragraph 49 describing the middle region expanding more than the end regions upon expansion). Therefore, Goodwin as modified by Amplatz discloses the material of the connected first ePTFE tube and the second connected ePTFE tube is configured to stretch less along the first end region than along the middle region when the stent graft is expanded from a delivery configuration to a deployed configuration since the middle region expands more than the first end region when the stent graft is expanded from a delivery configuration to a deployed configuration. Furthermore, Goodwin in view of Amplatz discloses the material of the connected first ePTFE tube and the second connected ePTFE tube is configured to stretch less along the second end region than along the middle region when the stent graft is expanded from a delivery configuration to a deployed 
With further respect to claims 4 and 5, Amplatz teaches the size of the stent graft may be modified, the ends of the stent may be sized relative to the native vessel into which they are deployed, and that the stent graft may be utilized in any number of sized vessels (for example, see paragraphs 4, 8, 11, 38, 48, and 51). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the diameter of the first end region at about 8 mm, the second diameter of the middle region at about 10 mm, and the first end region at about 10 mm long, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
With further respect to claim 6, Goodwin in view of Amplatz teaches a section transitioning the first end region to the middle region (for example, see Amplatz’s Figures 7-8). Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the section transitioning the first end region to the middle region 10 mm long because Applicant has not disclosed that a 10 mm length provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the stent graft of Goodwin in view of Amplatz, and applicant’s invention, to perform equally well with either the length taught by Goodwin in view of Amplatz or the claimed 10 mm length because both lengths would perform the same function of engaging a vessel wall and Applicant discloses “the transition section may vary in length along a longitudinal axis depending on the use, purpose, and design 
With further respect to claim 7, Amplatz teaches neither the first end region nor the second end region exhibits in-folding (instead both ends fold outward to engage the lumen 12; for example, see Figures 7-8 and paragraph 27 describing the same folding shown in Figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Goodwin’s stent graft with such that neither the first end region nor the second end region exhibits in-folding as taught by Amplatz. Doing so would enhance fixation of the stent graft within the lumen and provide the stent graft with additional hoop strength (for example, see paragraph 27).
With further respect to claim 33, Amplatz teaches sizing the stent grafts such that they are configured to exert a radial force on the blood vessel when transitioned from the delivery configuration to the deployed configuration in order to achieve adequate fixation within the lumen in which they are deployed (for example, see paragraph 33). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size Goodwin’s stent graft, including the first end region and the middle region, such that it is configured to exert a radial force on the blood vessel when transitioned from the delivery configuration to the deployed configuration. Doing so would ensure adequate fixation in the blood vessel when deployed. Furthermore, Goodwin as modified by Amplatz discloses the second radial 
Regarding claims 21-25, Goodwin discloses a stent graft (10) configured to transition from an expanded configuration to a delivery configuration (by collapsing it) comprising a tubular stent frame (12) including a plurality of connected struts forming a wall extending along a longitudinal axis from a first end to a second end (for example, see column 1, line 66 - column 7, line 20, wherein Figures 1 and 2 of incorporated by reference Palmaz illustrates connected struts as claimed), a first ePTFE covering (18) positioned over an abluminal surface of the tubular stent frame from the first end to the second end (for example, see Figures 1-2 and column 3, lines 35-49), and a second ePTFE covering (16) positioned over a luminal surface of the tubular stent frame from the first end to the second end (for example, see Figures 1-2 and column 3, lines 35-49), the second ePTFE covering joined to the first ePTFE covering through the tubular stent frame wall to form an encapsulated stent (for example, see Figures 1-2 and column 3, lines 21-34; wherein the frame wall is encapsulated in both the unexpanded and expanded diameter), wherein the first ePTFE covering and the second ePTFE covering are formed via an extrusion process (for example, see column 4, lines 13-35 and 56-65; in that the first covering is formed via an extrusion process and the first covering may be folded over the outer surface of the stent frame to form the outer cover).
Goodwin fails to disclose the encapsulated stent in the expanded configuration of the stent graft comprises a reduced diameter section at a first end that transitions to a 
With further respect to claims 22-24, Amplatz teaches the size of the stent graft may be modified, the ends of the stent may be sized relative to the native vessel into which they are deployed, and that the stent graft may be utilized in any number of sized vessels (for example, see paragraphs 4, 8, 11, 38, 48, and 51). It would have been 
With further respect to claim 25, Goodwin’s joined first ePTFE covering and second ePTFE covering comprises the same material along the entire length of the stent graft and Goodwin as modified by Amplatz discloses the diameter of the reduced diameter section is less than the diameter of the larger expanded diameter section (see Figure 8 of Amplatz). Therefore, Goodwin as modified by Amplatz discloses the material of the joined first ePTFE covering and the second ePTFE covering is stretched less along the first reduced diameter section than along the larger expanded diameter section since the first reduced diameter section has a diameter that is less than the diameter of the larger expanded diameter section. 
Regarding claims 28-32, Goodwin discloses an encapsulated stent (10) extending from a first end to a second end (for example, see Figure 1), the encapsulated stent having an expanded configuration, a delivery configuration, and a 
Goodwin fails to disclose the encapsulated stent in the expanded configuration has a reduced diameter section at the first end that transitions to a larger expanded diameter section, wherein the reduced diameter section transitions to the larger expanded diameter section along a transition section (claim 29), and the larger expanded diameter extends from the transition section to the second end of the encapsulated stent (claim 31). Amplatz also discloses a stent graft (10). Amplatz teaches the stent graft in the expanded configuration has a reduced diameter section at the first end (proximal end) that transitions to a larger expanded diameter section (the middle section; for example, see Figure 8), wherein the reduced diameter section transitions to the larger expanded diameter section along a transition section (for 
With further respect to claim 28, Amplatz teaches sizing the stent grafts such that they are configured to exert a radial force on the blood vessel when transitioned from the delivery configuration to the deployed configuration in order to achieve adequate fixation within the lumen in which they are deployed (for example, see paragraph 33). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size Goodwin’s stent graft, including the reduced diameter section and the larger expanded diameter section, such that it is configured to exert a radial force on the blood vessel when transitioned from the delivery configuration to the deployed configuration. Doing so would ensure adequate fixation in the blood vessel when deployed. Furthermore, Goodwin as modified by Amplatz discloses the second radial force [exerted by the larger expanded diameter 
With further respect to claim 30, Goodwin as modified by Amplatz discloses the transition section has a larger diameter than the reduced diameter section but a smaller diameter than the larger expanded diameter (see Figure 8 of Amplatz). Therefore, Goodwin as modified by Amplatz discloses the transition section exerts a third radial force on the blood vessel in the deployed configuration (since Goodwin’s entire stent graft has been configured to exert a radial force on the blood vessel as taught by Amplatz; see rejection above), the third radial force greater than the first radial force but less than the second radial force since the transition section has a greater diameter than the reduced diameter section but a diameter less than the larger expanded diameter section.
With further respect to claim 32, Goodwin’s joined first ePTFE covering and second ePTFE covering comprises the same material along the entire length of the stent graft and Goodwin as modified by Amplatz discloses the diameter of the reduced diameter section is less than the diameter of the larger expanded diameter section (see Figure 8 of Amplatz). Therefore, Goodwin as modified by Amplatz discloses the material of the joined first ePTFE covering and the second ePTFE covering is stretched less along the reduced diameter section than along the larger expanded diameter section since the reduced diameter section has a diameter that is less than the diameter of the larger expanded diameter section.
Response to Arguments
Applicant’s arguments with respect to the amendments made to claims 28 and 33 have been fully considered and are persuasive. Examiner agrees the amendments made to claims 28 and 33 overcome the 112(b) rejection. Therefore, the 112(b) rejection of claims 28-33 has been withdrawn. However, the amendments made to claims 1, 25, and 27 do not overcome the 112(b) rejection because they raise new issues (see 112(b) rejection above for details). Therefore, the 112(b) rejection of claims 1-7, 25-27, and 33 has not been withdrawn.
Applicant's arguments filed 03/08/2021 regarding the 103 rejection of claims 1-7 and 21-33 by Goodwin in view of Amplatz have been fully considered but they are not persuasive. Applicant first generally argues Amplatz teaches away from the combination by stating that permeability and porosity of the stent wall is an important feature of the invention. However, it is the examiner’s position that modifying the shape of Goodwin’s stent graft as taught by Amplatz (see 103 rejection above) does not change the permeability and porosity of Goodwin’s stent wall.
Applicant then argues Goodwin in view of Amplatz fails to disclose the material of the connected first ePTFE tube and the second connected ePTFE tube is stretched less along the first and second end regions than along the middle region when the stent graft is expanded from a delivery configuration to a deployed configuration as required by amended claims 1 and 27. However, as described in the 103 rejection above, Goodwin’s connected first ePTFE tube and second connected ePTFE tube comprise the same material along the entire length of the stent graft and Goodwin as modified by Amplatz discloses the diameter of the first end region and second end region is less 
Applicant also argues Amplatz teaches away from covering the stent frame from the first end to the second end as required by amended claim 21 because doing so would prevent the braided region from performing as intended by the Amplatz folded portions. However, the modification does not require covering Amplatz’s stent from the first end to the second end as argued by the applicant. Instead, the modification includes modifying the shape of Goodwin’s stent graft as taught by Amplatz (see 103 rejection above), wherein Goodwin discloses a stent (12) that is covered from the first end to the second end with ePTFE tubes (16 and 18). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 11, 2021